usncsDNY

oocUMENT
UNITED sTATEs DISTRICT coURT ELECTRochtw/Fmen
soUTHERN DISTRICT 0F NEW YoRK ooc#

 

 

DATEFWEDLM;£;LZ:$QL_lWW.
AMERICAN FEDERATION OF MUSICIANS AND
EMPLOYERS' PENSION FUND ET AL.,
17-cv-2640 (JGK)
Plaintiffs,
MEMORANDUM OPINION

- against ~ AND ORDER

 

NESHOMA ORCHESTRA AND SINGERS, INC.,

Defendant.

 

JOHN G. K.OELTL,r District Judge:

The plaintiffs - American Federation of Musioians and
Employers’ Pension Fund (the “Fund”), and the Board Of Trustees
of the American Federation of Musicians and Employers Pension
Fund (the “Trustees”) - move for judgment in their favor, and
against the defendant, Neshoma Orchestra and Singers, Inc., as
follows:

- $1,111,124.11 in withdrawal liability;

- interest in the amount of $266,213.16 and daily interest
of $228.31 from January 4, 2019, until the date judgment
is entered;

- liquidated damages in the same amount as the interest; and

- attorney’s fees and costs in the amount of $26,23?.50.
§ee 29 U.S.C. § ll32(g). The defendant has not_filed any
opposition to the motion.

The Court held in its May 23, 2018 Opinion and Order that
the defendant owed the plaintiffs withdrawal liability. §m;
Fed'n Of Musicians & Employers' Pension Fund v. Neshoma

Orchestra & Singers, Inc., No. 17cv2640, 2018 WL 2341551, at *6

 

 

(S.D.N.Y. May 23, 2018). The amount of withdrawal liability -
$l,lll,l24.ll - is not contested. The plaintiffs are entitled to
judgment in the amount of $l,lll,l24.ll in withdrawal liability
from the defendant.

The plaintiffs are also entitled to interest and liquidated
damages. §ee 29 U.S.C. § ll32(g)(2). Pursuant to the trust
agreement establishing the Fund, the Trustees adopted “rules
governing the determination and payment of withdrawal
liability, which are set forth in the Notice to Contributing
Employers Regarding Withdrawal Liabilityz” Mem. at 3; see Dkt.
No. 38-4 at 3. Under the adopted rules, delinquent withdrawal
liability payments are assessed interest at the greater of a
rate of 7.5 percent per annum or the prime interest rate plus 2
percent. Dkt. No. 38-4 at 3. The plaintiffs provide m and the
defendant does not contest - that this amounts to $266,213.16 as
Of January 4, 2019, plus $228.31 each day thereafter. The
plaintiffs are entitled to such interest. Moreover, pursuant to
the adopted rules, because this interest is greater than 20
percent of the withdrawal liability owed to the plaintiffs, the
plaintiffs are entitled to liquidated damages in the same amount
as the interest they are owed. §ee 29 U.S.C. § ll32(g)(2); Dkt.
No. 38“4 at 3.

Finally, the plaintiffs are also entitled to attorney’s

fees and costs. See 29 U.S.C. § 1132(g)(2); Dkt. No. 38-4 at 3.

2

 

 

The requested amount, $25,837.50, covers 79.5 hours of work
performed by Patricia McConnell - a partner at Meyer, Suozzi,
English & Klein, P.C., with over thirty-five years of relevant
experience - at an hourly rate of $325. McConnell Decl. II 8-9,
Ex. B. Both the hours spent working on this matter and the $325

hourly rate are reasonable. See, e.g., Durso v. Store 173 Food

 

§prp;, No. 16cv9456, 2018 WL 6268218, at *5-6 {S.D.N.Y. Nov. 30,
2018); Trustees of N.Y.C. Dist. Council of Carpenters Pension
§§nd, No. 18cv5881, 2018 WL 5635218, at *5 (S.D.N.Y. Oct. 30,
2018). The plaintiffs’ further request for $400 to cover the
filing fee in this case is also reasonable. McConnell Decl. EX.
C. The plaintiffs are therefore entitled to $26,237.50 in
attorney’s fees and costs.
CONCLUSION

The plaintiffs’ motion for an award of damages consistent
with 29 U.S.C. § 1132(g) is granted. The Clerk of Court is
directed to enter judgment in favor of the plaintiffsr and
against the defendant, in the following amounts: n

~ $1,111,124.11 in withdrawal liability;

- interest in the amount of $266,213.16 and daily interest
of $228.31 from January 4, 2019, until the date judgment
is entered in this case;

~ liquidated damages in the same amount as the interest; and

- attorney's fees and costs in the amount of $26,23?.50.

Once judgment is entered, the plaintiffs are entitled to
postjudgment interest pursuant to 28 U.S.C. § 1961.

3

 

 

 

The Clerk is also directed to close all pending motions and

to close this case.
SO ORDERED.

Dated: New York, New York '/me\\
April 19, 2019 ;”,/ ~

j //Y“ John G. Koeltl

Unlted States District Judge

 

 

 

